DETAILED ACTION

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.

 
Response to Arguments
	Applicant’s amendment filed on March 8, 2022 is acknowledged. Currently Claims 1-15 are pending. Claims 1, 9 and 13 has been amended.

	Applicant's arguments with respect independent claims 1, 9 and 13 have been considered but are moot in view of the new ground(s) of rejection. Amended claims 1, 9 and 13 results in a different scope than that of the originally presented Claims 1, 9 and 13 respectively.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pillai et al. USPN 8724910 hereinafter referred to as Pillai in view of DuBois US2014/0280561, Li et al. US2015/00325535 hereinafter referred to as Li and Cok US2012/002793.

As per Claim 1, Pillai teach a method, comprising: 
clustering a plurality of photos of a photoset (Pillai, Column 6, Lines 27-31, forms clusters of image of the entity of interest)
selecting a representative photo from each taxa based on an object image quality. (Pillai, Column 8, Lines 1-24, headshot score of an image is determined by image quality in the facial region and facial coverage area. The representative image selected has the highest headshot score)
	Pillai does not explicitly teach clustering a plurality of photos of a photoset into a plurality of taxa of a hierarchical event taxonomy; and 
DuBois teaches clustering a plurality of photos of a photoset into a plurality of taxa of a hierarchical event taxonomy; and (Dubois, Paragraph [0080], the presentation of the album/sub-album is hierarchical)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of DuBois into Pillai because by providing a hierarchical event taxonomy to be used in conjunction with the clustering of images of Pillai will allow the clusters to be grouped and presented in a organized manner for retrieving and viewing.
Pillai in view of Dubois does not explicitly teach a structure of the hierarchical event taxonomy selected from a plurality of events in response to analysis of content of the plurality of photos.
Li teaches a structure of the hierarchical event taxonomy selected from a plurality of events in response to analysis of content of the plurality of photos, (Li, Paragraph [0070], “In Step 404, the user's image collection is analyzed to determine the categories or types of content contained within the collection and/or the content appearing within the images” “Categories of content from the image(s) (e.g., specific content) can be determined by analyzing information including content and/or metadata associated with each image (or in some embodiments the 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Li into Pillai in view of Dubois because by utilizing content instead of metadata for clustering or determining categories will automate the clustering of images into new categories/clusters.
Pillai in view of Dubois and Li does not explicitly teach the clustering into the plurality of taxa via a threshold applied to information in the plurality of photos wherein the threshold is variably based on usage patterns. 
Cok teaches the clustering into the plurality of taxa via a threshold applied to information in the plurality of photos wherein the threshold is variably based on usage patterns. (Cok, Paragraph [0081], “This uses time/date stamps to record usage patterns and, when used in conjunction with image histograms, it provides a means to automatically group images, videos, and related assets into "events". This enables a user or a computer system to organize and navigate large asset collections by event”; The grouping based on user patterns is implicitly using a “threshold” in order to group the images based on the usage patterns.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Cok into Pillai in view of Dubois and Li because by providing automating grouping of images such as utilizing usage patterns into Pillai’s system of organization of images will automate the process of clustering images to be grouped and presented in an organized manner for retrieving and viewing.



As per Claim 2, Pillai in view of DuBois, Li and Cok teaches the method of claim 1 wherein the plurality of taxa of the event taxonomy includes time-based taxa, location-based taxa, and people-based taxa. (Dubois, Paragraph [0080] and Pillai, Column 5, Lines 7-9, Column 9, Lines 61- Column 10, Lines 1-16; images sorted by event/location/time stamp as album/sub-album)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 3, Pillai in view of DuBois, Li and Cok teaches the method of claim 2 wherein photos of the time-based taxa are clustered based on a selected time difference between sequential photos from time and date metadata of the photos.  (Dubois, Paragraph [0080] and Pillai, Column 5, Lines 7-9, Column 9, Lines 61- Column 10, Lines 1-16; images sorted into a sub-album/event based on time)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 4, Pillai in view of DuBois, Li and Cok teaches the method of claim 2 wherein the location-based taxa include subsets of photos in the time-based taxa.  (Dubois, Paragraph [0080] and Pillai, Column 5, Lines 7-9, Column 9, Lines 61- Column 10, Lines 1-16; images sorted into a sub-album/event based on parameters)
The rationale applied to the rejection of claim 2 has been incorporated herein. 


As per Claim 5, Pillai in view of DuBois, Li and Cok teaches the method of claim 1 including printing the representative photo from each taxa.  (Pillai, Column 8, Lines 1-24 and Column 5, Lines 48-52)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 6, Pillai in view of DuBois, Li and Cok teaches the method of claim 1 including comparing an image to the photoset, selecting the event taxonomy corresponding with the image, and providing the plurality of photos from the event taxonomy. (Dubois, Paragraph [0080], accessing a sub-album that corresponds to an event)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 7, Pillai in view of DuBois, Li and Cok teaches the method of claim 1 wherein object image quality is based on facial image quality. (Pillai, Column 8, Lines 1-24, headshot score of an image is determined by image quality in the facial region and facial coverage area. The representative image selected has the highest headshot score) 
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 9, Claim 9 claims a non-transitory computer readable medium to store computer executable instructions to control a processor to execute the method as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 12, Pillai in view of DuBois, Li and Cok teaches the computer readable medium of claim 9 wherein the hierarchical event taxonomy includes time-based event taxa having location-based event sub-taxa having people-based event sub-taxa.  (Dubois, Paragraph [0080])
The rationale applied to the rejection of claim 9 has been incorporated herein. 


As per Claim 13, Pillai teach a system, comprising: a memory device to store a set of instructions; and a processor to execute the instructions to: clustering a plurality of photos of a photoset (Pillai, Column 6, Lines 27-31, forms clusters of image of the entity of interest)

and output a selected representative photo from the each representative photo based on an input image. (Pillai, Column 5, Lines 48-60, contains means of inputting images to a database that will be used in the clustering algorithm for determining the representative image to be displayed, Column 8, Lines 1-24)
	Pillai does not explicitly teach clustering a plurality of photos of a photoset into a plurality of taxa of a hierarchical event taxonomy; and 
DuBois teaches clustering a plurality of photos of a photoset into a plurality of taxa of a hierarchical event taxonomy; and (Dubois, Paragraph [0080], the presentation of the album/sub-album is hierarchical)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of DuBois into Pillai because by providing a hierarchical event taxonomy to be used in conjunction with the clustering of images of Pillai will allow the clusters to be grouped and presented in a organized manner for retrieving and viewing.
Pillai in Dubois does not explicitly teach a structure of the hierarchical event taxonomy selected from a plurality of events in response to analysis of content of the plurality of photos
Li teaches a structure of the hierarchical event taxonomy selected from a plurality of events in response to analysis of content of the plurality of photos, (Li, Paragraph [0070], “In Step 404, the user's image collection is analyzed to determine the categories or types of content contained within the collection and/or the content appearing within the images” “Categories of content from the image(s) (e.g., specific content) can be determined by analyzing information including content and/or metadata associated with each image (or in some embodiments the collection as a whole). In Step 406, the identified content is then categorized according to the type of content.” Li, Paragraph [0073], “the images for each category are clustered. That is, based on the above information derived from Steps 402-408, clusters are created. Clusters can be determined to include, but are not limited to, specific (or categorized) content sets. For example, clusters can be related to categories for "concert shows". "travel", "life events", and the like. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Li into Pillai in view of Dubois because by utilizing content instead of metadata for clustering or determining categories will automate the clustering of images into new categories/clusters.
Pillai in view of Dubois and Li does not explicitly teach the cluster into the plurality of taxa via a threshold applied to information in the plurality of photos wherein the threshold is variably based on usage patterns. 
Cok teaches the cluster into the plurality of taxa via a threshold applied to information in the plurality of photos wherein the threshold is variably based on usage patterns. (Cok, Paragraph [0081], “This uses time/date stamps to record usage patterns and, when used in conjunction with image histograms, it provides a means to automatically group images, videos, and related assets into "events". This enables a user or a computer system to organize and navigate large asset collections by event”; The grouping based on user patterns is implicitly using a “threshold” in order to group the images based on the usage patterns.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Cok into DuBois in view of Pillai and Li because by providing automating grouping of images such as utilizing usage patterns into Pillai’s system of organization of images will automate the process of clustering images to be grouped and presented in a organized manner for retrieving and viewing.
Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 13.


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pillai et al. USPN 8724910 hereinafter referred to as Pillai in view of DuBois US2014/0280561, Li et al. US2015/00325535 hereinafter referred to as Li and Cok US2012/002793 as applied to Claim 7 and further in view of Son et al. US2013/0265451 hereinafter referred to as Son. 


As per Claim 8, Pillai in view of DuBois, Li and Cok teaches the method of claim 7,
Pillai in view of DuBois, Li and Cok does not explicitly teach wherein facial image quality is based on facial expression from a facial recognition. 
	Son teaches wherein facial image quality is based on facial expression from a facial recognition. (Son, Paragraph [0034], quality of face based on facial expression)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Son into Pillai in view of DuBois, Li and Cok because by utilizing elements within the facial image to determine quality such as facial expression will assist in determining an eye-pleasing image or high quality image to be used. 
	Therefore it would have been obvious to one of ordinary skill to combine the five references to obtain the invention in Claim 8.



Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pillai et al. USPN 8724910 hereinafter referred to as Pillai in view of DuBois US2014/0280561, Li et al. US2015/00325535 hereinafter referred to as Li and Cok US2012/002793 as applied to Claim 9 and further in view of Viikari et al. U2007/0174321 hereinafter referred to as Viikari.


As per Claim 10, Pillai in view of DuBois, Li and Cok teaches the computer readable medium of claim 9,

Viikari teaches including storing information regarding the hierarchical event taxonomy with each photo. (Viikari, Paragraph [0075], [0031], [0068], store metadata associated with image containing information regarding image and such as assisting in processing images in hierarchical structures)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Viikari Pillai in view of DuBois, Li and Cok because by utilizing metadata to store the information about the image will allow for a less resource intensive sorting/clustering of images of Pillai in view of DuBois. 
	Therefore it would have been obvious to one of ordinary skill to combine the five references to obtain the invention in Claim 10.


As per Claim 11, Pillai in view of Dubois, Li, Cok and Viikari teaches the computer readable medium of claim 10 wherein the storing information includes storing the information as metadata with each photo.  (Viikari, Paragraph [0075], [0031], [0068])
The rationale applied to the rejection of claim 10 has been incorporated herein. 


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pillai et al. USPN 8724910 hereinafter referred to as Pillai in view of DuBois US2014/0280561, Li et al. US2015/00325535 hereinafter referred to as Li and Cok US2012/002793as applied to Claim 13 and further in view of Claessens US2015/0178786.


As per Claim 14, Pillai in view of DuBois, Li and Cok teaches the system of claim 13 
Pillai in view of DuBois, Li and Cok does not explicitly teach wherein the input image is compared to the photos of the photoset to determine a matching photo. 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Claessens into Pillai in view of DuBois, Li and Cok because by determining matching images utilizing hash values will improve speeds for matching and retrieving data. 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 14.


As per Claim 15, Pillai in view of Dubois, Li, Cok and Claessens teaches the system of claim 14 wherein the input image is compared to the photos of the photoset based on hash value. (Claessens, Paragraph [0155])
The rationale applied to the rejection of claim 14 has been incorporated herein. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/MING Y HON/Primary Examiner, Art Unit 2666